UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 97-7391



CLIFTON THOMPSON,

                                              Plaintiff - Appellant,

         versus


COMMONWEALTH OF VIRGINIA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-97-1299-AM)


Submitted:   March 12, 1998                 Decided:   March 24, 1998


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clifton Thompson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1997). We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-
trict court. Thompson v. Virginia, No. CA-97-1299-AM (E.D. Va.
Sept. 3, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2